Citation Nr: 1113737	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-31 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 13, 2007 for the assignment of a 70 percent evaluation for the Veteran's service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1. The Veteran filed a claim for increased rating for a psychiatric disorder in February 2007.  

2. There is no medical evidence showing a factually ascertainable increase of the Veteran's psychiatric disorder during the year prior to February 2007.  


CONCLUSION OF LAW

The criteria have not been met for an effective date prior to February 13, 2007, for the assignment of a 70 percent evaluation for a psychiatric disorder.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.151. 3.155, 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of a claim for benefits, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish a disability rating and an effective date for the award of benefits.  Here, the RO sent correspondence April 2007 that included the particular legal requirements applicable to the claim, including notice regarding effective dates.  

Regarding the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained all relevant medical records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



The Veteran claims that an earlier effective date is warranted for the assignment of a 70 percent disability rating for PTSD (previously characterized as paranoid schizophrenia with depression).   

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. §5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110 (a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (o)(1).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110 (b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the 
increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

For historical purposes, the Veteran was granted service connection for a nervous condition in a February 1970 rating decision.  A noncompensable disability rating was assigned, effective as of September 5, 1969.  This disability rating was continued in a September 1970 RO rating decision.  In an August 1985 rating decision, the Veteran's disability rating was increased to 30 percent disability, effective April 26, 1985.  The Veteran did not subsequently appeal this rating assignment by filing a notice of disagreement (NOD) within one year of that decision, making that decision final and binding.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

This 30 percent rating was continued by a November 1999 rating decision.  In February 2007, the RO received the Veteran's claim for an increased disability rating and the RO subsequently increased the Veteran's disability rating to 70 percent in a May 2007 rating decision, effective as of February 13, 2007.  The Veteran timely appealed this decision to the Board.

The Veteran contends that he is entitled to a 70 percent for his service-connected PTSD prior to February 2007.  The Veteran, and his representative, argued the Veteran was misdiagnosed in the mid 1980s, and that this resulted in being prescribed inappropriate and incorrect medication, which in turn resulted in his substance abuse.  He states that the substance abuse was a form of self medication to control the symptoms of the anxiety reaction from which he suffered during and immediately following his active duty to include combat service in the Republic of Vietnam."  See Appellant's Brief, dated March 2011. 

The Board notes that 38 C.F.R. § 4.130 provides that psychiatric disorders are rated under a General Rating Formula for Evaluating Psychiatric Disorders.  

The Board finds that an effective date prior to February 13, 2007, is not warranted for the assignment of a 70 percent disability rating for  PTSD.  The Veteran did not appeal the November 1999 decision, i.e. the most recent decision on the evaluation assigned for the Veteran's service-connected psychiatric disorder.  Thus, the decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

Therefore, the Board has considered whether it is factually ascertainable from the evidence of record that the Veteran's psychiatric disability increased in severity one year prior to his increased rating claim, received in February 2007 .  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Here, the Veteran submitted a claim for an increased rating on February 16, 2007 (which was received by the RO on February 22, 2007)  According to the evidence of record, the Veteran was hospitalized at the VA medical center for his psychiatric disability on February 13, 2007.  Additional medical evidence dated one year prior to February 2007 do not reflect psychiatric treatment.  The RO granted an increased rating of 70 percent from February 13, 2007.  As such, this exception was properly applied by the RO.  

The preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an effective date prior to February 13, 2007, for the assignment of a 70 percent disability rating for PTSD (previously evaluated as paranoid schizophrenia with depression) is denied.


ORDER

Entitlement to an effective date prior to February 13, 2007, for the assignment of a 70 percent disability rating for PTSD (previously evaluated as paranoid schizophrenia with depression) is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


